EXHIBIT 10.14
 
 
[robl_ex1014001.jpg]
 
October 26, 2009
 
John Paulsen
Chief Executive Officer
Rotate Black. Inc.
932 Spring Street, Suite 201
Petoskey, MI 49770
 
Re:     Debt Financing - Private Placement
 
Dear John:
 
This letter agreement (this "Agreement") will confirm the arrangements under
which CapStone Investments ("CapStone") is retained and authorized to act as
exclusive placement agent On a "best efforts" basis for RotateBlack, Inc., an
entity formed under the laws of Nevada, and its affiliates and subsidiaries
("ROBK" and the "Company") in connection with the proposed offering by the
Company of up to 512,500,000, or such other amount as the Company and CapStone
may agree, of equity or equity-related securities or debt obligations "(the
"Securities") of the Company (the "Proposed Offering'*). Such Proposed Offering
may involve the placement of securities which may be either registered or
unregistered under the Securities Act of 1933 and other applicable laws and
regulations and will be offered exclusively to accredited investors.
 
RETENTION
 
The Company hereby retains CapStone, and CapStone agrees to act, in accordance
with the provisions of this paragraph, as its exclusive representative and
exclusive placement agent in connection with the Proposed Offering. During the
Term of this Agreement (as defined below) or until the consummation of the
Proposed Offering, whichever is later, and as long as CapStone is proceeding in
good faith with activities in connection with the Proposed Offering, the Company
agrees not to solicit, negotiate with or enter into any agreement with any other
source of financing (whether equity, debt or otherwise), any placement agent,
financial advisor or any other person or entity in connection with the Proposed
Offering.
 
In connection with this engagement, CapStone's services may include, upon the
Company's request:
 
 
(i)
advising the Company with respect to the structure of the Proposed Offering;

 
 
(ii)
assistance in preparation of materials suitable to be provided to potential
accredited investors (the "Offering Materials"). Such Offering Materials may
include a prospectus, a private offering memorandum or other Company
overview/investor presentations, describing the Company, its business,
operations, assets and prospects, which Offering Materials shall be owned solely
by the Company;

 
 
1

--------------------------------------------------------------------------------

 
 
 
(iii)
identifying and contacting potential accredited investors who may wish to
purchase the Securities; and

 



 
(iv)
assisting the Company in negotiating the terms of the Proposed Offering with the
potential accredited investors.

 



CapStone acknowledges and agrees that the Company shall retain the sole and
exclusive right to accept or reject any proposed sale of Securities and the
Company shall not incur any liability to CapStone for such rejection. The
Company may terminate the offer and sale of the Securities at any time in its
sole discretion.
 
The Company understands chat CapStone will be acting as the exclusive CapStone
of the Company in the offering and sale of the Securities and acknowledges and
agrees that, in connection therewith, CapStone will use its "best efforts" to
place the Securities. The Company expressly acknowledges and agrees that
CapStonc's obligations hereunder are not on a firm commitment basis and that the
execution of this Agreement does not constitute a commitment by CapStone to
purchase the Securities and does not ensure the successful placement of the
Securities or any portion thereof. The Company further acknowledges that the
final terms of the Proposed. Offering arc subject to the approval of CapStone's
commitment committee.
 
Due Diligence/Disclosure
 
The Company agrees to provide CapStone with any information which CapStone
requests in order to complete its due diligence with respect to the Company or
the Proposed Offering described herein. This information shall be furnished in a
timely manner and shall be complete and accurate to the best of the Company's
knowledge and shall be subject to the provisions of "Additional Terms and
Conditions/Information" below. The Company and CapStone agree that, as a
condition to CapStone's agreement to act as the Company's placement agent in
connection with the Proposed Offering, that the Company's legal counsel will
provide CapStone with a customary legal opinion and negative assurances
statement in form and substance agreeable to CapStone prior to or simultaneous
with any cltising of the Proposed Offering.
 
FINANCING DOCUMENTATION/CLOSINGS
 
Depending on the type of financing structure finally agreed to, the Company
and/or the invQstor(s) will prepare or have prepared all necessary offering,
transaction, and/or loan documents, the execution and fulfillment of which
(including, without limitation, a placement agent agreement between the Company
and CapStone containing customary representations, warranties, covenants,
conditions and indemnities). The financing may close in one or more tranches
with such minimum and/or maximum amounts as may be agreed to by the Company and
CapStone, and the close of each tranche would be considered a closing of the
Proposed Offering.
 
 
2

--------------------------------------------------------------------------------

 
 
FEES
 
The Company shall, upon the execution of this engagement letter, pay Capstone a
nonrefundable retainer fee (the "Advance*') in the total amount of TWENTY FIVE
THOUSAND DOLLARS (S25,000). TEN THOUSAND DOLLARS (SI0,000) of the Advance is due
and payable to Capstone upon execution of this agreement. The remaining FIFTEEN
THOUSAND DOLLARS (S15,000) of the Advance is due and payable to Capstone upon
Capstone's completion of the Term Sheet for the Proposed Offering. All amounts
of the Advance actually received by Capstone will be fully creditable against
the total expenses due upon closing of the Proposed Offering to Capstone or
against expenses reimbursable to CapStone upon termination of this Agreement or
the Proposed, Offering, The Advance shall be paid pursuant to the wire transfer
instructions set forth below.
 
As compensation for the services of CapStone hereunder, the Company shall pay to
CapStone the following cash fees pursuant to the following wire transfer
instructions:
 
  ●   
Capstone shall receive a cash fee equal to six percent (6.0%) of the maximum
amount of any debt securities, including the face value of any committed line of
credit, whether drawn or undrawn, whether or not introduced by Capstone.

 
All cash fees shall be due and payable at Closing and shall be a condition to
closing of the Proposed Offering or any tranche thereof, All cash fees due to
CapStone shall be wired lo CapStone pursuant to the wire transfer instructions
set forth below.
 

ABA Routing No.: 122 000 496 Bank: Union Bank of California   4660 La Jolla
Village Drive, Suite 175   San Diego, CA 92122 Account No.: 4760000448 Account
Name: CapStone Investments Address: 12760 High Bluff Dr., Suite 120   San Diego,
CA 92130

 
In addition to the cash fees set forth above, the Company shall issue the
following warrant(s) for common shares to CapStone as additional compensation
under the terms of this Agreement;
 
●   
a warrant to purchase common shares of the Company equal to three percent (3.0%)
of the number of shares issued pursuant to any equity financing and the maximum
credit available, whether drawn or undr&wn, in any debt financing divided by the
closing price of the Company's stock price per a reputable information resource
(i.e., Bloomberg) on the day the financing is closed from any Capstone
Investors. This warrant will (i) have an exercise price equal to the minimum
exercise price of any warrants received by investors in such financing or in the
absence of any warrant issuance, the closing price for the common stock of the
Company on the day of the closing of the financing; and (ii) will have a term of
five years from the date of issuance; and (iii) contain a cashless exercise
provision.

 
All shares and warrants shall be issued at any closing and shall be a condition
to closing of the Proposed Offering or any tranche thereof. No additional fees
are payable to CapStone as a result of the exercise of any of the Warrants.
 
 
3

--------------------------------------------------------------------------------

 
 
CapStone reserves the right in its sole discretion to reduce any item of its
compensation or adjust the terms thereof as specified herein in the event that a
determination anchor suggestion shall be made by FINRA to the effect that
Capstone's aggregate compensation is in excess of FINRA rules or that the terms
thereof require adjustment.
 
Expenses
 
The Company shall be responsible for all commercially reasonable fees, charges,
expenses and disbursements relating to the Proposed Offering, including, without
limitation:
 
 
(i)
the commercially reasonable fees and expenses of legal counsel to Capstone in
connection with the Proposed Offering, which fees and expenses (other than those
incurred in connection with the Company's indemnification of CapStone as
provided for herein) shall not exceed £25,000 (it being agreed that upon
realization of the structure for the Proposed Offering, CapStone shall obtain a
written proposal for counsel services for the Proposed Offering, which proposal
shall be shared with the Company);

 
 
(ii)
all travel expenses, including without limitation, all air fare, hotel, food,
transportation and other expenses incurred in connection with the Proposed
Offering;

 
 
(iii)
all costs associated with the preparation, printing, filing (including filing
fees of the SEC. FINRA or any state securities authority), distribution and
mailing of any offering, transaction, or loan documents and any supplement and
amendment thereto and all other documents relating to the Proposed Offering and
the purchase, sale and delivery of the Securities, including the COSt of all
copies thereof;

 
 
(iv)
all fees, expenses and disbursements relating to background checks of the
Company's officers and directors as reasonably requested by CapStone;

 
 
(v)
all of the Company's internal expenses and the fees and expenses of the
Company's accountants and the fees and expenses of the Company's legal counsel
and other agents and representatives;

 
 
(vi)
all costs associated with the issuance, sale, transfer and delivery of the
Securities, including any transfer of other taxes payable thereon and the fees
of any transfer agent or registrar; and

 
 
(vii)
all costs associated with the registration or qualification of the Securities
for offer and sale under the securities laws of such states and other
jurisdictions as may be required (including, without limitation, all filing and
registration fees and disbursements).

 
Other than legal fees and expenses, any other third party cost or expense
incurred by CapStone exceeding five thousand dollars (S5,000) will be submitted
in writing to the Company by CapStone for pre-approval, which shall not be
unreasonably withheld. It is understood that the total third party cost and
expenses incurred by CapStone other than legal fees and expenses are not
expected to exceed S25,G00. The Company understands and agrees that any investor
may require that its attorneys' fees and expenses also be paid by the Company or
from the proceeds of die financing.
 
 
4

--------------------------------------------------------------------------------

 
 
Additional Terms and Conditions
 
Term. CapStone will, on a "best efforts" basis through its registered personnel
or through separate registered broker-dealers, seek to arrange for the Proposed
Offering wilhin 90 days following the completion and approval of the pricing of
the Securities or the completion of the transaction documents for the Proposed
Offering (the period beginning on the date of the mutual execution herein and
the end of such 90 day period being referred to herein as the "Term"),
 
At any time during the Term prior to the execution of definitive documentation
relating to the Proposed Offering, either the Company or CapStone may at any
time terminate its further participation in the proposed transactions and the
party so terminating shall have no liability to the other on account of any
matters provided for herein, except that regardless of which party elects to
terminate, the Company agrees to reimburse Capstone for, or otherwise pay and
bear, the expenses and fees to be paid and borne by the Company as provided for
in this Agreement and to promptly reimburse CapStone for the fall amount of its
actual accountable out-of-pocket expenses incurred to such date (which shall
include, but shall not be limited to, all reasonable fees and disbursements of
Capstone's counsel, travel, lodging and other "road show" expenses, mailing,
printing and reproduction expenses, and any expenses incurred by CapStone in
conducting its due diligence, including background checks of the Company's
officers and directors), less any Advance and amounts previously paid to
CapStone in reimbursement for such expenses.
 
If a letter of intent or term sheet is signed or funds placed into escrow
relating to an offering of securities of the Company during the Term or withm
eighteen (18) months of the termination of this Agreement with or by a third
party with whom the Company has any discussions as a result of an introduction
by CapStone, then Capstone's fee will be due and payable as provided herein.
 
Escrow. It is agreed and understood that CapStone will require that an escrow
agent or investment fund hold the investor proceeds and that the escrow agent or
fund manager holding the investor proceeds available for distribution to the
Company shall, at closing, wire transfer directly to CapStone and any other
placement agent any cash fee due on the funds raised.
 
Roadshows. In connection with the Proposed Offering, CapStone may plan and
arrange one or more "road, show" marketing trips and meetings for the Company's
management to meet with prospective investors. The Company shall pay for its own
and for CapStone's expenses, including, without limitation, travel and lodging
expenses, associated with such trips. In connection with such meetings, and
otherwise at all other times, the Company and. its officers, directors and
related parties will abide by all rules and regulations of the SEC relating to
offerings of securities, including, without limitation, those relating to public
statements (i.e., "gun jumping") and disclosures of material non-public
information.
 
No Other Parties in Interest. The Company represents that it is not liable for
any finder's fees to third parties in connection with the introduction of the
Company to CapStone. The Company further represents and warrants that the entry
into this Agreement or any other action of the Company in connection with the
Proposed Offering will not violate or give a right to receive payment or other
rights under any agreement or understanding between the Company and any other
underwriter, placement agent, finder, FINRA member or foreign broker-dealer.
 
 
5

--------------------------------------------------------------------------------

 
 
Information. During the course of the Term, the Company agrees to furnish
CapStone with such information about the Company as CapStone may commercially
reasonably request, including information to be included in any investor
presentation or a prospectus, a private offering memorandum* offering circular
or other disclosure document ("Company Information"). The Company represents and
warrants to CapStone that all Company Information will be accurate and complete
in all material respects and will not contain any untrue statements of a
material fact or omit to state a material fact necessary to make the statements
contained therein, in light of the circumstances under which such statements are
made, not misleading, in each case at the time such information is furnished.
The Company agrees to advise CapStone during the period of the engagement of all
developments materially affecting the Company or the accuracy of the Company
Information previously furnished to CapStone. The Company acknowledges and
confirms that CapStone (i) will rely solely on such information and other
information available from generally recognized public sources in performing the
services contemplated hereunder, (ii) will not independently verify the accuracy
or completeness of such information, (iii) does not assume responsibility for
the accuracy or completeness thereof, and (iv) will make appropriate disclaimers
consistent with the foregoing and their affiliates may share with each other,
any information related to the Company or the Company's affiliates (including
information relating to creditworthiness).
 
Blue Skv Qualification. The Company will, if applicable, endeavor in good faith,
in cooperation with CapStone and its counsel, to qualify, to the extent
applicable and/or required by applicable law, the sale of the Securities for
offer and sale under the applicable securities of such jurisdictions as CapStone
may commercially reasonably designate, and the Company will use commercially
reasonable efforts to maintain such qualifications in effect for as long as may
be required for the distribution of the Securities. In each jurisdiction where
the Securities shall have been qualified as above provided, the Company will
make and file such statements and reports in each year as are or may be required
by the laws of such jurisdiction.
 
Independent Contractor/Indemnification. The Company acknowledges that CapStone
will act under this Agreement as an independent contractor to the Company (it
being understood and agreed, however, that CapStone shall have no fiduciary or
similar duties to the Company). Because CapStone will be acting on the Company's
behalf in this capacity, it is CapStonc's practice to receive indemnification. A
copy of Capstone's standard indemnification provisions are attached to this
Agreement as Exhibit A and are incorporated by reference herein.
 
Other Services. The Company acknowledges and agrees that CapStone and/or its
affiliates may be requested by the Company to provide additional services with
respect to the Company or other matters contemplated hereby. Any such services
will be set out in and governed by a separate agreement(s) (containing terms
relating, without limitation, to services, fees and indemnification) in form and
substance satisfactory to the Company and CapStone (or any such affiliate).
Nothing in this Agreement is intended to obligate or commit CapStone ot any of
its affiliates to provide any services or financing other than as set out herein
or the Company to engage CapStone to provide services or financing other than as
set forth in this Agreement. The Company acknowledges and agrees that CapStone
anoVor its affiliates may be retained to perform services to other companies in
the Company's sector (including companies that may compete with the Company) and
that such retention shall not create a conflict of interest with the Company.
 
 
6

--------------------------------------------------------------------------------

 
 
No Shareholder Rights. The Company acknowledges and agrees that CapStone has
been retained only by the Company and that the Company's engagement of CapStone
is not deemed to be on behalf of and is not intended to confer rights upon any
shareholder, owner or partner pf the Company or CapStone or any other person not
a party hereto. Unless otherwise expressly agreed, no person or entity other
than the Company is authorized to rely upon (he Company's engagement of CapStone
or any statements, advice, opinions, or conduct by CapStone.
 
Successors and Assigns. This engagement agreement is binding on all successors
and assigns, However, it shall not be assigned without the prior written consent
of the other party.
 
Governing Law. This agreement shall be construed in accordance with and
enforceable under the laws of the State of California. This Agreement
constitutes the entire agreement between the Company and CapStone, and
supersedes all other prior agreements and understandings, other written and
oral, between the parties hereto with respect to the subject matter hereof and
cannot be amended or otherwise modified except in writing executed by the
parties hereof. Any dispute arising from the interpretation, validity or
performance of this Agreement or any of its terms and provisions shall be
submitted to binding arbitration in Los Angeles, California.
 
Miscellaneous. This Agreement may be executed in two or more counterparts,
including electronically transmitted counterparts, all of which together shall
be considered a single instrument. The term "affiliate" as used herein shall
have the meaning ascribed to such term in the rules and regulations promulgated
under the Securities Exchange Act of 1934, as amended.
 
 
 

--------------------------------------------------------------------------------

 
 

RotateB1ack. Inc.
October 26, 2009
*Private & Confidential*
Page 8

 
*******************************
 
We arc delighted to accept this engagement and look, forward lo working with
you on this assignment. Please confirm that the foregoing is in accordance with
your understanding by signing and returning to us a duplicate of this .letter.
 
 
Very truly yours.
 
CapStone Investments
[robl_ex1014002.jpg]
 
 
 
8

--------------------------------------------------------------------------------

 
 
Exhibit A
 
Indemnification Provisions
 
Capitalized terms used but not defined on this Exhibit A shall have the meanings
ascribed to them in the Agreement to which this exhibit is attached.
 
In consideration of CapStone's agreement to act on the Company's behalf in
connection with the Agreement to which this Exhibit is attached, the Company
agrees to indemnify and hold harmless CapStone and its affiliates, and the
respective officers, directors, employees, agents and representatives of
CapStone, its affiliates and each other person, if any, controlling CapStone or
any of its affiliates (CapStone and each such other person and entity being an
"Indemnified Person") from and against any losses, claims, damages or
liabilities related to, arising out of or in connection with the engagement (the
"Engagement") under the Agreement, and will reimburse each Indemnified Person
for all expenses (including reasonable fees and expenses of counsel) as they are
incurred and/or upon request in connection with investigating, preparing,
pursuing or defending any action, claim, suit, investigation or proceeding
related to, arising out of or in connection with the Engagement, whether or not
pending or threatened and whether or not any Indemnified Person is a party. The
Company will not, however, be responsible for any losses, claims, damages or
liabilities (or expenses relating thereto) that are finally judicially
determined to have resulted from the bad faith or gross negligence of any
Indemnified Person.
 
The Company will not, without Capstone's prior written consent, settle,
compromise, consent to the entry of any judgment in or otherwise seek to
terminate any action, claim, suit or proceeding in respect of which
indemnification may be sought hereunder (whether or nor any Indemnified Person
is a party thereto) unless such settlement, compromise, consent or termination
includes a release of each Indemnified Person from any liabilities arising out
of such action, claim, suit or proceeding. No Indemnified Person Seeking
indemnification, reimbursement or contribution under these provisions will,
without the Company's prior written consent, settle, compromise, consent to the
entry of any judgment in or otherwise seek to terminate any action, claim, suit,
investigation or proceeding referred to in the preceding paragraph,
 
If  the indemnification provided for in the first paragraph of these provisions
is judicially determined to be unavailable (other than in accordance with the
third sentence of the first paragraph hereof) to an Indemnified Person in
respect of any losses, claims, damages or liabilities referred to herein, then,
in lieu of indemnifying such Indemnified Person hereunder, the Company shall
contribute to the amount paid or payable by such Indemnified Person as a result
of such losses, claims, damages or liabilities (and expense relating thereto)
(i) in such proportion as is appropriate to reflect the relative benefits to the
applicable Indemnified Person, on the one hand, and us, on the other hand, of
the Engagement or (ii) if the allocation provided by clause (i) above is not
available, in such proportion as is appropriate to reflect not only tha relative
benefits referred to in such clause (i) but also the relative fault of each of
the applicable Indemnified Person and the Company, a? well as any other relevant
equitable considerations; provided, however, that in no event shall any
Indemnified Person's aggregate contribution to the amount paid or payable exceed
the aggregate amount of cash fees actually received by CapStone under the
Agreement. Assuming that the Company has fully satisfied the amount of its
obligations provided for herein to the Indemnified Persons, and the Indemnified
Persons shall have no further liabilities in connection therewith, then the
Company may take control of any pending action or litigation in order to reduce
the expenses in connection therewith. For the purposes of these indemnification
provisions, the relative benefits to us and the applicable Indemnified Person of
the Engagement shall be deemed to be in the same proportion as (a) the total
value paid or contemplated to be paid or received or contemplated to be received
by the Company or its shareholders, as the case may be, in the transaction or
transactions that are the subject of the Engagement, whether or not any such
transaction is consummated, bears to (b) the fees paid to CapStone in connection
with the Proposed Offering.
 
 
9

--------------------------------------------------------------------------------

 
 
Procedure. Upon obtaining knowledge of any claim which may give rise to
indemnification not involving a Third Party Claim, the Indemnified Person shall,
as promptly as practicable following the date the Indemnified Person has
obtained such knowledge, give written notice (which may be delivered by
facsimile transmission, with confirmation of receipt by the receiving party) of
such claim for which indemnification is sought (each, a "Claim") to the Company,
but no failure to give such notice shall relieve the Company of any liability
hereunder (except to the extent we have suffered actual, irreversible and
material economic prejudice thereby). The Indemnified Person, at its cost, shall
furnish to the Company in good faith and in reasonable detail such information
as the Indemnified Person may have with respect to such Claim.
 
Promptly after receipt by an Indemnified Person of notice of the commencement of
any action, suit or proceeding involving a Claim by a third party (each, a
"Third Party Claim") against it, such Indemnified Person will give written
notice to the Company of the commencement of such Third Party Claim, and shall
give the Indemnifying Party such information with respect thereto as the Company
may reasonably request, but no failure to give such notice shall relieve the
Company of any liability hereunder (except to the extent we have suffered
actual, irreversible and material economic prejudice thereby). The Company shall
have the right, but not the obligation, to assume the defense and control the
settlement of such Third Party Claim, at the Company's cost and expense (and not
as a reduction in the amount of indemnification available hereunder), using
counsel selected by the Company and reasonably acceptable to the Indemnified
Person, If the Company satisfies the requirements of these indemnification
provisions and desires to exercise its right to assume the defense and control
the settlement of such Third Party Claim, the Company shall give written notice
(the "Notice") to the Indemnified Person within fourteen (14) calendar days of
receipt of notice from the Indemnified Person of the commencement of or
assertion of any Third Party Claim stating that the Company shall be responsible
for such Third Party Claim. Notwithstanding the foregoing, the Indemnified
Person shall have the right: (i) to assume the defense and control the
settlement of a Third Party Claim and (ii) to employ separate counsel at the
Company's reasonable expense (provided that the Company shall not be required to
reimburse the expenses and costs of more than one law firm) and control its own
defense of a Third Party Claim if (x) the named parties to any such action
(including any impleaded parties) include both the Indemnified Person and the
Company, and the Indemnified Person shall have been advised by counsel that
there are one or more legal or equitable defenses available to the Indemnified
Person that are different from those available to the Company, (y) such Third
Party Claim involves equitable or other non-monetary damages or in the
reasonable judgment of the Indemnified Person, such settlement would have a
continuing material adverse effect on the Indemnified Person's business
(including any material impairment of its relationships with customers and
suppliers) or (z) or in the reasonable judgment of the Indemnified Person, the
Company may not be able to satisfy fully such Third Party Claim. In addition, if
the Company fails to give the Indemnified Person the Notice in accordance with
the terms hereof, the Indemnified Person shall have the right to assume control
of the defense of and settle the Third Party Claim and all costs incurred in
connection therewith shall constitute damages of the Indemnified Person. For the
avoidance of doubt, the Company acknowledges that it will advance any reasonable
retainer fees required by legal counsel to an Indemnified Person simultaneously
with the engagement by such Indemnified Person of such counsel, it being
understood that such retainer shall be credited to fees incurred with the
balance (if any) refundable to the Company.
 
 
10

--------------------------------------------------------------------------------

 
 
If at any time after the Company assumes the defense of a Third Party Claim, any
of the conditions set forth in the paragraph above are no longer satisfied, the
Indemnified Person shall have the same rights as set forth above as if the
Company never assumed the defense of such claim.
 
Notwithstanding the foregoing, the Company or the Indemnified Person, as the
case may be, shall have the right to participate, at the Company's or its own
expense, in the defense of any Third Party Claim that the other party is
defending.
 
If the Company assumes the defense of any Third Party Claim in accordance with
the terms hereof, the Company shall have the right, upon 30 calendar days' prior
written notice to the Indemnified Person, to consent to the entry of judgment
with respect to, or otherwise settle such Third Party Claim; provided, however,
that with respect to such consent to the entry of judgment or settlement, the
Indemnified Person will not have any liability and will be fully indemnified
with respect to all Third Party Claims. Notwithstanding the foregoing, the
Company shall not have the right to consent to the entry of judgment with
respect to, or otherwise settle a Third Party Claim if; (i) the consent to
judgment or settlement of such Third Party Claim involves equitable or other
non-monetary damages against the Indemnified Person, or (ii) in the reasonable
judgment of the Indemnified Person, such settlement would have a continuing
effect on the Indemnified Person's business (including any material impairment
of its relationships with customers and suppliers), without the prior written
consent of the Indemnified Person. In addition, the Indemnified Person shall
have the sole and exclusive right to settle any Third Party Claim on such terms
and conditions as it deems reasonably appropriate, (x) if the Company fails to
assume the defense in accordance with the terms hereof, or (y) to the extent
such Third Party Claim involves only equitable or other non-monetary relief, and
shall have the right to settle any Third Party Claim involving monetary damages
with the Company's consant, which consent shall not be unreasonably withheld,
conditioned or delayed.
 
The provisions of this indemnification provisions shall apply to the Engagement
and any modification thereof and shall remain in full force and effect
regardless Of any termination or the completion of Capstone's services under the
Agreement.
 
 
11

--------------------------------------------------------------------------------